DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claim Status
Claims 1-18 are currently pending.  Claims 19 and 20 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 have been considered by the examiner.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a method of locating a distribution item comprising: 
receiving, in a user interface, an indication of a delay or failure to deliver an item, the item having a beacon thereon, 
communicating the indication to a central server;
activating a plurality of sensors in a distribution network in response to the indication, the plurality of sensors comprising at least a first sensor located within a distribution facility of the distribution network and a second sensor located within a vehicle or facility of the distribution network remote from the distribution facility, each of the plurality of sensors configured to detect the beacon; 
receiving a signal from the beacon on the item in at least one of the plurality of sensors in the distribution network; 
determining the location of the item within the distribution network based on the received signal from the beacon on the item; 
comparing the determined location of the item to stored item routing information for the item; and 
generating an alert based at least in part on the determined location of the item and the item routing information.
The prior art of record fails to teach the method of locating a distribution item further wherein the beacon comprises a power source and a sensor unit, the beacon being activatable when a first physical contact operation is performed on the item to allow the power source to supply power to the sensor unit and the beacon being deactivatable when a second physical contact operation is performed on the item to prevent the power source from supplying power to the sensor unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TODESCHINE (U.S. PUB. 2019/0012705) teaches a beacon comprising an actuator which may be a button configured to be pressed by the user. Figure 2 illustrates a sensor which is activated by receiving a sound signal, or a combination thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689